 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    HENRY JAMES,                                      CASE NO. C18-998 RSM

 9                   Plaintiff,                         ORDER OF DISMISSAL

10           v.

11    FPI MANAGEMENT, INC., et al.,

12                   Defendants.

13

14          This matter is before the Court sua sponte following the Court’s previous Order to Show

15   Cause. Dkt. #85. That order required Plaintiff, within fourteen days, to demonstrate that he had

16   properly served the only remaining party, Defendant Brannden Francisco (“Mr. Francisco”), or

17   show cause why his failure to serve should not result in dismissal. Id. The Court’s order was

18   premised on Federal Rule of Civil Procedure 4, which requires dismissal for a Plaintiff’s failure

19   to serve within 90 days after the complaint is filed. FED. R. CIV. P. 4(m). The Court specifically

20   noted that Plaintiff had filed a Proof of Service indicating that Mr. Francisco’s summons was

21   being returned unexecuted. Id. at 1–2 (citing Dkt. #23). The Court indicated that a failure to

22   respond would result in dismissal. Id. at 2.

23          Plaintiff has failed to respond to the Court’s Order to Show Cause. Plaintiff does not

24   argue that Mr. Francisco was properly served, establish good cause for his failure to serve Mr.

     ORDER – 1
 1   Francisco, or request an extension of time to serve Mr. Francisco. Accordingly, the Court finds

 2   and ORDERS that all of Plaintiff’s claims against Defendant Brannden Francisco are

 3   DISMISSED without prejudice. This matter is now CLOSED. The Clerk is directed to send a

 4   copy of this Order to Plaintiff at his last known address.

 5          DATED this 18th day of December 2019.

 6

 7                                                 A
                                                   RICARDO S. MARTINEZ
 8                                                 CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
